KNOX, District Judge.
This motion for a bill of particulars is denied. The information here sought should be obtained, not by way of a bill of particulars, but by interrogatories, Rule 33, Rules of Civil Procedure for District Courts, 28 U.S.C.A. following section 723c, or by deposition, Rule 26. As is said by Holtzoff in his book entitled “New Federal Procedure and the Courts,” page 36: “While the pertinent provision] of Rule 12(e) states that such a motion may be made to enable the moving party ‘properly to prepare his responsive pleading or to prepare for trial,’ the phrase ‘to prepare for trial’ is not given separate effect from that accorded to the preceding part of the sentence. Obviously, if such a motion is appropriate only before joinder of issue, it seems premature to afford to a party opportunity to secure data that may be needed in preparation for the trial but are not required to enable him to plead.”
If plaintiff is fearful that defendants may resort to perjury in answering interrogatories or in giving depositions, that fear, so far as I can see, will not be allayed through their responses to the demands of a bill of particulars.